Citation Nr: 0727652	
Decision Date: 09/04/07    Archive Date: 09/14/07

DOCKET NO.  06-14 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an initial evaluation higher than 10 percent 
for service-connected right hip greater trochanteric 
bursitis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Palmer, Associate Counsel


INTRODUCTION

The veteran had active service from May 1960 to February 
1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  It is noted that the veteran's claim was 
adjudicated by the Tiger Team.    

In the November 2004 rating decision, the RO granted service 
connection for right hip greater trochanteric bursitis and 
assigned a 10 percent disability rating effective March 10, 
2004, the date the veteran filed his claim.  The RO also 
denied the veteran's claims for service connection of a back 
condition and a left hip condition; however, the record 
reflects that no notice of disagreement was filed with 
respect to the RO's denials and those issues are not subject 
to appellate review.  

In May 2007, the veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge.  The transcript of 
the hearing is associated with the claims file and has been 
reviewed.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

At the May 2007 Travel Board hearing, the veteran through his 
representative explained that the veteran was in receipt of 
social security disability benefits for his right hip 
disability and the records pertaining to the award of such 
benefits were pertinent to his claim for an increased 
evaluation.  The Board notes that no social security 
administration (SSA) records are contained in the claims 
folder and no attempt to obtain such records has been made.  

It is additionally noted that the veteran requested that VA 
afford him with another medical examination for his right hip 
because it was getting worse in the May 2006 VA Form 9.  He 
further indicated at the May 2007 Travel Board hearing that 
the July 2004 medical examination was inadequate because it 
did not include review of the claims folder to include his 
service medical records.    

Based on the foregoing, the Board finds that a remand for 
additional development is necessary.

Accordingly, the case is REMANDED for the following actions:

1.   Please send the veteran appropriate 
VCAA notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) for the issue of 
entitlement to an initial evaluation higher 
than 10 percent for the veteran's service-
connected right hip disorder.  The notice 
should include an explanation as to the 
information or evidence needed to establish 
a disability rating and effective date.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

2.  The RO should contact the Social 
Security Administration (SSA) and request 
copies of any medical records used by that 
agency in making a determination on behalf 
of the veteran for SSA benefits purposes.  
Any such records received should be 
associated with the veteran's claims 
folder.  If the search for such records 
has negative results, a statement to that 
effect should be placed in the veteran's 
claims folder.  

3.   The veteran should be afforded with an 
appropriate medical examination to 
determine the current nature and severity 
of his service-connected right hip 
disability.  All indicated evaluations, 
studies, and tests deemed necessary by the 
examiner should be accomplished and all 
findings reported in detail.  The claims 
file should be made available to the 
examiner for review in connection with the 
examination.  The examiner should describe 
all symptomatology related to the veteran's 
service-connected right hip disability.  
The extent of any incoordination, weakened 
movement and fatigability on use due to 
pain must also be described by the 
examiner.  A report of the examination 
should be associated with the veteran's 
claims folder.  Please send the claims 
folder to the examiner for review in 
conjunction with the examination.  

4.  After any additional notification 
and/or development that the RO deems 
necessary is undertaken, the veteran's 
claim should be readjudicated.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case that contains notice of all 
relevant actions taken, including a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue.  An appropriate period of time 
should be allowed for response by the 
veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.


The purpose of this REMAND is to obtain additional 
development and to ensure due process.  The Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



